Citation Nr: 9924150	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by pain in the left side.  

2.  Entitlement to service connection for glaucoma, prostate 
cancer, colon cancer, asthma, and residuals of a stroke as 
results of nicotine dependence acquired in service.

3.  Entitlement to service connection for hypertension, heart 
disease, sleep apnea, diabetes mellitus, 
emphysema/bronchitis, bronchiectasis, a circulatory disorder 
of the legs, and impotence as results of nicotine dependence 
acquired in service.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954, with subsequent service in the Army National 
Guard.

This appeal to the Board of Veterans Appeals (Board) arises 
from rating decisions in May 1996 and November 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  In October 1996, a VA examiner opined that the veteran's 
complaint of persistent pain in the left side may be related 
to a soft tissue muscle injury in service.  

2.  There are no medical diagnoses of glaucoma, prostate 
cancer, colon cancer, asthma, or residuals of a stroke.  

3.  There is no competent medical evidence that the veteran 
was nicotine-dependent or that he acquired nicotine 
dependence during active service.  

4.  There is no competent medical evidence that hypertension, 
heart disease, sleep apnea, diabetes mellitus, 
bronchiectasis, emphysema/bronchitis, a circulatory disorder 
of the legs, or impotence are related to nicotine dependence 
acquired in service.  


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for a 
disability manifested by pain in the left side is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Claims of entitlement to service connection for 
hypertension, heart disease, sleep apnea, glaucoma, diabetes 
mellitus, prostate cancer, colon cancer, asthma, 
bronchiectasis, emphysema/bronchitis, residuals of a stroke, 
a circulatory disorder of the legs, and impotence are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally, Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

I.  Pain in the Left Side

The veteran contends that he has had pain in his left side 
since an incident in service in which a jeep he was driving 
flipped over.  At a personal hearing in February 1998, he 
described the accident and stated that he thought that he may 
have hit a land mine, but was told that he hit a rut in the 
road.  When he was asked for the diagnosis of the pain in his 
left side, he testified, "Nobody knows what it is."  

The veteran's available service medical records are negative 
for any complaint, diagnosis, or treatment of an injury to 
his left side.  

Office records of Ronald B. Rust, M.D., a private physician, 
reveal that, in October 1982, the veteran complained of 
recurrent pain in his left lower lateral rib area of several 
years' duration.  On examination, there was a very tender 
area over the lateral chest on the left at about the level of 
D-10.  Dr. Rust's impression was "neuritis, with an obscure 
etiology, affecting the lower left lateral chest wall."  

At a VA muscles examination in October 1996, the veteran 
complained of episodic attacks of chest wall pain since a 
jeep accident in Korea in 1953.  On examination, there was 
exquisite tenderness to light touch around the inferior ribs 
in the T8-9 area.  The examiner's impression was that, "it is 
hard to sort out the exact etiology" of the veteran's left 
chest wall tenderness.  The examiner also stated, "I believe, 
though, that there is a component of this due to probable 
injury and some soft muscle tissue injury that he suffered 
while in the military in 1953."

The Board notes that Dr. Rust thought that the explanation 
for the veteran's left-side pain was neurological, but he did 
not relate any such neurological disorder to the veteran's 
claimed jeep accident in service.  Dr. Rust's findings thus 
do not make the veteran's claim well grounded.  The VA 
examiner, however, has offered an opinion that the veteran's 
left-side pain may be a residual of a muscle tissue injury in 
service.  The Board finds that the VA examiner's opinion does 
serve to make the veteran's service connection claim well 
grounded.  38 U.S.C.A. § 5107(a).  However, the Board finds 
that a definite diagnosis of the disability, if any, which 
accounts for the veteran's complaints of pain in the left 
side has not been made.  Consequently, the Board finds that 
additional medical examinations are necessary to attempt to 
determine the nature of the disorder which accounts for the 
left-side pain and its etiology, and this case will be 
remanded by the Board to the RO for that purpose.  38 C.F.R. 
§ 3.326(a) (1998).  

II.  Other Service Connection Claims 

VA's General Counsel has held that:  A determination as to 
whether nicotine dependence, per se, may be considered a 
disease or injury for disability compensation purposes is an 
adjudicative matter to be resolved by adjudicative personnel, 
based on accepted medical principles relating to the 
condition; and direct service connection of disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use during active service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and, therefore, as 
secondarily service connected pursuant to 38 U.S.C.A. 
§ 3.310(a) depends on whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, whether the veteran acquired a dependence 
on nicotine in service, and whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  These 
are questions that must be answered by adjudicative personnel 
applying established medical principles to the facts of 
particular claims.  VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997).  

Public Law No. 105-206 prohibits service connection of a 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service, but applies only to claims filed 
after June 9, 1998, and thus does not apply to the instant 
appeal.

The veteran has alleged that he has numerous disabilities as 
a result of nicotine dependence acquired during active 
service.  In a letter of September 1997, the RO asked the 
veteran whether he was claiming service connection for 
conditions as a result of tobacco use in service or as a 
result of nicotine dependence acquired in service and 
continuing after service.  In a response of October 1997, the 
veteran stated that he claimed service connection for 
disabilities as a result of nicotine dependence acquired in 
service.  The Board, therefore, finds that there is no claim 
by the veteran that he has any disability as a result of 
tobacco use during active service.

With regard to the veteran's claims for service connection 
for glaucoma, prostate cancer, colon cancer, asthma, and 
residuals of a stroke, the record does not contain a medical 
diagnosis of any of those conditions.  At a VA eye 
examination in July 1997, diagnoses included diabetic 
neuropathy; the examiner stated that, while the veteran had 
mildly elevated intraocular pressure, the presence of 
glaucoma was unlikely.  At a VA clinic in February 1994, the 
diagnosis was benign prostatic hypertrophy; there is no 
diagnosis of record of cancer of the prostate gland.  A VA 
biopsy of a polyp on the sigmoid colon in May 1994 resulted 
in a pathological finding of no evidence of malignancy.  
Although other respiratory disorders have been diagnosed, 
there has been no confirmed diagnosis of asthma.  Office 
records of Dr. Ronald B. Rust indicate that, in September 
1983, the veteran reported having had a syncopal episode, but 
there was no diagnosis of a cerebral vascular accident 
(stroke).  The claims of entitlement to service connection 
for glaucoma, prostate cancer, colon cancer, asthma, and 
residuals of a stroke must therefore be denied as not well 
grounded, in the absence of medical diagnoses.  38 U.S.C.A. 
§ 5107(a); Epps.

The record does contain diagnoses of hypertension, heart 
disease (congestive heart failure), obstructive sleep apnea, 
diabetes mellitus, emphysema/bronchitis, bronchiectasis, a 
circulatory disorder of the legs (peripheral vascular disease 
and diabetic neuropathy), and organic impotence.  However, 
there is no competent medical evidence that such disorders 
are the result of nicotine dependence acquired in service.  
Whether the veteran was ever nicotine-dependent, and whether 
any such nicotine dependence was acquired during active 
service are, the Board finds, medical questions.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran testified at the hearing in February 1998 that:  
In service, cigarettes were supplied and he started to smoke; 
by the time he learned of the health consequences of smoking, 
"I was hooked"; and he was told by a VA doctor in 1991 or 
1992 that he must quit smoking, and he did quit smoking.  

The veteran, as a layman, is not qualified to offer an 
opinion on the medical questions of whether he was nicotine-
dependent and, if so, when nicotine dependence was acquired.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, his statements may not serve to make his claims 
well grounded.  

The veteran submitted as evidence a videotape of a television 
program concerning smoking.  As there is no indication that 
the program contained any medical information specific to the 
veteran, it does not serve to make his claims well grounded.

In January 1998, Phillip M. Miller, M.D., a private 
physician, reported that the veteran has documented 
hypertension, congestive heart failure, sleep apnea, diabetes 
mellitus, organic impotence, and chronic bronchitis/emphysema 
syndrome.  Dr. Miller stated that it was his understanding 
that the veteran started smoking at age 23 years, while he 
was on active duty, and was a very heavy smoker for over 
40 years.  Dr. Miller offered an opinion that, "there is a 
50/50 shot" that the veteran's chronic bronchitis, emphysema, 
bronchiectasis and atherosclerotic peripheral vascular 
disease could be secondary to tobacco usage.  Significantly, 
however, Dr. Miller did not address the question whether the 
veteran was ever nicotine-dependent, and, if so, when 
nicotine dependence was acquired.  Dr. Miller's statement 
thus does not serve to make the veteran's claims well 
grounded.

In sum, because there is no competent medical evidence that 
the veteran was nicotine-dependent or acquired nicotine 
dependence in service, the claims for service connection for 
hypertension, heart disease, sleep apnea, diabetes mellitus, 
bronchiectasis, emphysema/bronchitis, a circulatory disorder 
of the legs, and impotence are not well grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for hypertension, heart disease, sleep 
apnea, glaucoma, diabetes mellitus, prostate cancer, colon 
cancer, asthma, bronchiectasis, emphysema/bronchitis, 
residuals of a stroke, a circulatory disorder of the legs, 
and impotence "plausible."  See generally McKnight v. Gober, 
131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for hypertension, heart disease, sleep 
apnea, glaucoma, diabetes mellitus, prostate cancer, colon 
cancer, asthma, bronchiectasis, emphysema/bronchitis, 
residuals of a stroke, a circulatory disorder of the legs, 
and impotence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


ORDER

A claim of entitlement to service connection for a disability 
manifested by pain in the left side having been found to be 
well grounded, the appeal is granted to that extent.

Well grounded claims not having been submitted, service 
connection for hypertension, heart disease, sleep apnea, 
glaucoma, diabetes mellitus, prostate cancer, colon cancer, 
asthma, bronchiectasis, emphysema/bronchitis, residuals of a 
stroke, a circulatory disorder of the legs, and impotence, is 
denied.  


REMAND

As noted above, the Board has found that the veteran has 
presented a well-grounded claim of entitlement to service 
connection for a disability manifested by pain in the left 
side and that additional medical evidence concerning that 
disability should be obtained.  Accordingly, this case is 
REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify each physician and 
medical facility, VA or non-VA, which has 
treated him for pain in the left side 
since October 1996.  After securing any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records.

2.  The RO should then arrange for the 
veteran to undergo orthopedic and 
neurological examinations.  It is 
imperative that the examiners review the 
veteran's medical records in the claims 
file and a copy of this REMAND.  The 
orthopedic examiner should determine 
whether the veteran has an orthopedic 
disorder which is productive of pain in 
the left side and, if so, its nature and 
likely time of onset.  The neurological 
examiner should determine whether the 
veteran has a neurological disorder which 
is productive of pain in the left side 
and, if so, its nature and likely time of 
onset.  If an orthopedic disorder 
productive of pain in the left side is 
found, the orthopedic examiner should 
offer an opinion on the question of 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the disorder is related to an injury to 
the veteran in a jeep accident in service 
in 1953.  If a neurological disorder 
productive of pain in the left side is 
found, the neurological examiner should 
offer an opinion on the question of 
whether it is as likely as not (a 
50 percent or more likelihood) that the 
disorder is related to an injury to the 
veteran in a jeep accident in service in 
1953.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. Williams
	Member, Board of Veterans' Appeals







